ANDERSON, Justice.
There is no disagreement between the parties as to the governing legal principles; they are, that the burden of proof is always upon him who asserts it to show either direct authority of the agent, or prove such facts or circumstances, or such a course of conduct as by implication the presumption would be that the agent was acting within the real or apparent scope of his authority. Moore had large powers. The bid was made, and the contract awarded through him. He received the orders .from the board of supervisors for the lumber and piling, and transmitted them to appellant to be filled. He presented to the board of supervisors for allowance the invoices for the lumber. Appellant made collection through Moore.
The chancellor held that the course of dealing between the parties showed apparent authority in Moore to either file claims in the name of his principal or in his own name, and make collections accordingly. We cannot say from the record that his finding of fact and law was not justified.
Affirmed.